           Case 1:19-cr-00358-RC Document 75 Filed 03/26/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
      v.                                     :      Criminal Action No.: 19-358 (RC)
                                             :
DEMONTRA HARRIS,                             :
                                             :
      Defendant.                             :

                                         ORDER

      For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, it is hereby ORDERED that Mr. Harris’s Motion to Suppress

Statements (ECF No. 60) and Motions to Disclose (ECF No. 61 & 62) are DENIED.

      SO ORDERED.


Dated: March 26, 2021                                        RUDOLPH CONTRERAS
                                                             United States District Judge
